Per Curiam.
The notice of lien failed to state the kind of labor for which the lien was claimed. (Toop v. Smith, 181 N. Y. 283.) In view of the total amount of liens and the amount received by the National Surety Company for the completion of the contract with additions, and the amount in the county treasury available for the payment of liens, there is no reason to pass on the other questions raised. All concur except Thompson and Crosby, JJ., who dissent and vote for modification on the law in accordance with the dissenting opinion of Crosby, J.